On behalf of Ukraine, I sincerely congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. Ukraine fully supports all six priorities for the upcoming session defined by him and is ready to assist him in his noble efforts.
A lot must be done to translate our common vision of a peaceful, prosperous and equal world into reality. The spiral of violence continues to affect more and more countries and regions. Transnational terrorism, the use of force in international relations, the proliferation of weapons of mass destruction, the refugee crisis, poverty, human rights violations and environmental fragility are only some of the challenges we face. The scope of the threats demands our joint and resolute response. It is time to act, and we have a very narrow window of opportunity to avoid an irreversible decline.
The United Nations should be at the forefront of this process. Ukraine has always advocated for the need to reform the Organization to meet the most urgent global challenges in a timely and adequate manner. In that regard, we welcome the efforts of the Secretary- General, since the first day of his mandate, to develop and implement a robust and comprehensive United Nations reform agenda. We support no less the United States initiative to promote an effective and meaningful
reform of the United Nations. Comprehensive reform of the Security Council is long overdue, and we hope that this session will herald new momentum in the intergovernmental negotiations on the blueprint for the Security Council reform.
Let me take this opportunity to state clearly that we in Ukraine could not agree more with the call for the sovereignty of nations to be universally respected and guaranteed. That very conclusion was timely and rightly raised yesterday from this rostrum. When the United Nations was set up, it was designed to maintain peace and security in the world, based on the principle of respect for the sovereignty of States and the integrity of their borders. The founding nations, including Ukraine, aimed to secure a world where the sovereign rights of free choice would be respected. The five permanent members of the Security Council (P-5) were to safeguard that principle in the name of sustainable peace and security. That was the principle that one of the P-5 member States so blatantly violated against my own country. This principle needs to be put back on track using whatever means and tools we have at hand. Ukraine is the right place to invest in that noble endeavour, in the name of sustainable peace and security.
That is what millions of Ukrainians have struggled for since the beginning of the Russian aggression in 2014 in both Donbas and Crimea. A three-year-long war with Russia has resulted in 10,000 people killed and 7 per cent of Ukrainian territory occupied, and 20 per cent of the Ukrainian economy and industrial output has been seized, destroyed or simply stolen.
However, the most horrific thing in this situation is that the Kremlin has consciously chosen the tactics of increasing human suffering. According to human rights activists, the occupied Crimean peninsula has turned into a territory of repression. Anyone disagreeing with the Kremlin risks their freedom, and even their life. Ukrainians and Crimean Tatars get arrested even for posting in social networks or — as was case of the Crimean farmer Volodymyr Balukh, in December 2016 — just for putting a Ukrainian national flag on his private residence.
Persecution of the leaders of the Mejlis — the representative organ of Crimean Tatars, whose activities the Russian occupiers banned — continues. Only a week ago, Ahtem Chiygoz, Deputy Head of the Mejlis, was sentenced to eight years in prison for standing up
4/29 17-29395 against the Russian occupation. Another Deputy Head of the Mejlis, Ilmi Umerov, who has a serious health problem, remains under house arrest, not even allowed to leave Crimea for medical treatment.
Russia blatantly violates resolution 71/205, entitled “Situation of human rights in the Autonomous Republic of Crimea and the city of Sevastopol (Ukraine)”. It keeps ignoring all requests of the Office of the United Nations High Commissioner for Human Rights to ensure proper and full access of the international human rights monitoring mission to Crimea. The Kremlin pays no respect to the provisional measures of the International Court of Justice imposed on it. The Court urged Russia to refrain from maintaining or imposing limitations on the ability of the Crimean Tatar community to conserve its representative institutions, including the Mejlis, and to ensure the right for Ukrainian citizens to study in the Ukrainian language.
The international community must give a proper response to such Russian disregard of its international obligations. It must keep a close eye on Crimea to prevent a new genocide inspired by the modern proponents of Stalin’s totalitarian ideology against the Crimean Tatars and Ukrainians. I rely on the support of delegations here for Ukraine’s initiatives to ensure the observance of human rights in the temporarily occupied Crimea, in particular in a further General Assembly resolution.
We need to strengthen the international regime of de-occupation of Crimea. The fact that at the highest international level — the General Assembly — Russia was recognized as an occupying Power proves that we are on the absolutely right track. The time has come to establish a new international group of friends of Ukrainian Crimea to coordinate and promote our common steps. We count on the coordinated and targeted support of our international partners.
The militarization of Crimea is another security threat that affects the whole of Southern and Eastern Europe, as well as North Africa and the Middle East. Ukraine strongly condemns the numerous military exercises conducted in occupied Crimea, as well as those close to the borders of Ukraine, in particular that known as West-2017. Together with our neighbours and partners, we urge Russia to ensure full compliance with its commitments under the Organization for Security and Cooperation in Europe (OSCE) Vienna Document and other international rules concerning military activity.
The security and human rights situations in Donbas remain no less dramatic than in Crimea. This year, Ukraine initiated three major ceasefire attempts — the Easter, Harvest and Back-to-School ceasefires. Yet again, Russian occupation troops and their proxies violated them almost immediately. In breach of the Minsk agreements, Russia keeps its regular military in certain areas of the Donetsk and Luhansk regions and continues to supply heavy weapons and ammunition to the occupation troops. It flatly denies the establishment of the OSCE permanent control over the Ukraine-Russia border, and the release of hostages within the Minsk process is completely deadlocked.
The list of Ukrainian hostages in Donbas grows constantly. People are captured deliberately. Their only fault is that they have a pro-Ukrainian position. We remember the fate of 16-year-old Stepan Chubenko, who was killed with five shots in the head after Russians saw him wearing a Ukrainian ribbon. Another example is the 63-year-old Donetsk theologian Ihor Kozlovsky, who has been in jail for over two years under false accusations and deprived of any communication with his family and friends. Russia still keeps at least 16 Ukrainian political prisoners on its territory. Ukrainian film director Oleh Sentsov and Ukrainian journalist Roman Suschenko are among the most prominent cases.
Just think about it. Stealing other nations’ land, kidnapping people, conducting a hidden war, downing a civilian aircraft, spreading lies globally — is this the kind of behaviour we expect from a permanent member of the Security Council? Russia is not a contributor to international security, but its biggest threat. Russia is perhaps the only country in the world that has conflicts — hot, frozen or potential — with almost all its neighbours.
The key problem in Donbas is that Ukraine and Russia strive for completely different things. Ukraine wants peace and restoration of sovereignty over its territory. Russia wants control over Ukraine and undermines every effort to restore our sovereign control within Ukraine’s borders. To that end, Russia tries to exchange peace in Ukraine for Ukraine’s freedom. I want to utter a very strong message — Ukraine will never accept that kind of a deal, nor will the international community.The latest hybrid peacekeeping proposals from Moscow are yet another example of Russia’s real ambitions: to legalize its proxies and to freeze the conflict forever.
17-29395 5/29 We would welcome any proposal that would bring peace to my country. We remain convinced that a full- fledged United Nations peacekeeping operation is the only viable solution to de-escalate, to protect people of Ukraine and to get us closer to a political solution. That is why the peacekeepers’ mandate should cover the entire occupied area, including the Ukrainian- Russian State border. That is the must. As long as the border is used as the main supply route for manpower and weapons to Donbas, there will be no peace in my country.
The mission should respect basic United Nations peacekeeping principles and guidelines. One of them is that United Nations peacekeepers should be impartial. There is no place for the aggressor’s personnel. They cannot be a part of it by definition. Let me stress that any abuse of the United Nations peacekeeping toolbox to secure the gains of aggression is absolutely unacceptable. If we have an opportunity to bring peace to the heart of Europe, we should get the conditions right. A robust international presence can also help us cope with the increase in terrorist activities in the conflict-affected areas. The terrorist component in Russia’s hybrid war against Ukraine is clearly visible and has become a reality of everyday life in Donbas.
Three years ago, the world was stunned when Malaysia Airlines Flight MH-17, with 298 people on board, was blown up in the skies over Donbas. Ukraine is determined to do everything to bring to justice those responsible for that mass murder. Two investigations, technical and criminal, have been carried out. Both revealed the details. Those who were behind that horrible crime came from Russia. The missile came from Russia. The death of the MH-17 victims is on Russia’s conscience. The five countries that comprise the Joint Investigation Team have decided to prosecute those responsible for downing Malaysia Airlines Flight MH-17 within the Dutch judicial system.
This year, the International Court of Justice started hearing the case brought by Ukraine against Russia for the violation of the 1999 International Convention for the Suppression of the Financing of Terrorism, and we hope that the decision of the United Nations highest court will help bring the Russian Federation to justice for its numerous violations of international law and for financing crimes committed since 2014. As the process begins, we count on the support and facilitation of all States Members of the United Nations.
For decades, Ukraine has served as a resolute contributor to global security. In the name of peace and in exchange for security assurances, Ukraine gave up its nuclear arsenal — the third-largest in the world. Twenty years after being invaded by one of those who were bound to respect and, if necessary, to protect Ukraine’s border, we neverthless remain a resolute advocate of global non-proliferation and disarmament.
That is why we strongly condemn the nuclear tests and multiple launches of ballistic missiles by North Korea. We are deeply concerned about the continuous diversion of resources from critical human needs to fuel Pyongyang’s nuclear arsenal, coupled with serious human rights abuses. We resolutely stand for reinforced measures to stop Pyongyang’s illegal activities and to bring North Korea into line with the international legal framework. At the same time, let me reiterate Ukraine’s call on the Security Council to undertake an in-depth investigation into developments in the North Korean nuclear and missiles programme in order to expose any possible foreign assistant to Pyongyang in that area.
We also express our deepest concern over the current situation in Syria. We believe that the full implementation of and adherence to the word and spirit of the 2012 Geneva communiqué (A/66/865, annex) and Security Council resolution 2254 (2015) are absolutely vital for the settlement of the conflict in that country. What draws our special concern with regard to that bloody conflict is Russia’s use of occupied Crimea as a military outpost for projecting power in Syria. As the war there rages on, a huge number of Russian military assets are deployed to Syria by ships based in the Crimean harbour.
It is also deeply disturbing that the African continent continues to suffer from numerous unresolved conflicts. As a non-permanent member of the Security Council, my country has spared no effort to support the African continent in safeguarding the main principles of the international order: sovereignty, non-interference in domestic affairs, the rule of law and peaceful settlement of disputes.
As the Chair of the Security Council Committee established pursuant to resolution 2127 (2013) concerning the Central African Republic, we have actively supported regional and international efforts to stabilize the situation in the Central African Republic. In January 2017, Ukraine assumed the chairmanship of the Security Council Committee established pursuant to resolution 1591 (2005) concerning the Sudan, and we are determined to contribute to the international efforts to resolve the conflict in Darfur. African countries can fully count on Ukraine as their reliable friend.
My country is fully committed to implementing the 2030 Agenda for Sustainable Development and to achieving the Sustainable Development Goals. Despite heavy defence expenses — more than 5 per cent of our gross domestic product — Ukraine continues to go through a fundamental transformation, fighting corruption, promoting judicial reform, implementing decentralization and improving business opportunities. A year and a half ago, the economic situation in Ukraine was so dire that we could only dream about macroeconomic stabilization. Now we have grounds to say that economic recovery is in place. Among our priorities within the 2030 Development Agenda in Ukraine are such areas as ensuring a sustainable energy supply, food security, promoting innovation, development and sustainable infrastructure, as well as promoting an effective public health system, affordable education and decent work.
I am convinced that no country alone can achieve sustainable development without sustainable peace and sustainable security. There is also no doubt that the mitigation of global warming remains an indispensable element of sustainable development. I am proud that Ukraine is fully committed to our obligations under the Paris Agreement on Climate Change. Our intentions in that regard are very serious. Ukraine was the first European country to deposit its instrument of ratification with the United Nations.
The United Nations has always played a leading role in ensuring that the crimes of the past can never happen again. The seventy-second session of the General Assembly coincides with the eighty-fifth anniversary of one of the deadliest crimes of the twentieth century — the Holodomor. It was a man- made famine in Ukraine in 1932 and 1933, organized by the totalitarian regime of Stalin, which killed from 7 million to 10 million Ukrainians. Mr. Raphael Lemkin, the author of the Convention on the Prevention and Punishment of the Crime of Genocide, adopted by the General Assembly in 1948, described the destruction of the Ukrainian nation as a classic example of genocide. I appeal to all United Nations States Members to make their own historic judgment and to make a decision to recognize the Holodomor as an act of genocide.
This is a challenging time for all of us. Ever more people die in wars and natural disasters. Truth is blindsided by post-truth. The world is divided again between those who believe that freedom is indispensable and those who believe that freedom is expendable. One group wants to reach a better future, the other drags us to the past. It is time for those who believe in freedom to come together. It is time for freedom to be strong, convincing and convinced. Let it be that way.
